MR. JUSTICE METCALF:
This is one of two cases filed in the district court of the first judicial district challenging the constitutionality of the Veterans Honorarium Act, Initiative Measure No. 54, Laws 1951, p. 781. Both cases were appealed to this court from judgments sustaining the constitutionality of the measure.
State ex rel. Graham v. Board of Examiners, 125 Mont. 419, 239 Pac. (2d) 283, raised all the constitutional questions raised in Wilford v. Board of Examiners, and in addition by a separate cause of action, therein raised questions of serious import respecting the procedure by which the measure was placed upon the ballot and the manner of voting thereon. Since the validity of the bonds to be issued under the authority of the measure was dependent upon both appeals, it was ordered that the decision in the instant case be held in abeyance pending determination of the issues presented by the Graham case. Inasmuch as the constitutional questions raised herein are all ruled upon by the decision in State ex rel. Graham v. Board of Examiners, 125 Mont. 419, 239 Pac. (2d) 283, upon the authority of that ease the judgment herein is affirmed.
ASSOCIATE JUSTICES BOTTOMLY and FREEBOURN concur.